Citation Nr: 1001598	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-32 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the Veteran's 
death.



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1943 to September 
1945.  The Veteran died in June 1990 and the appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of Philippines, which found that new and 
material evidence sufficient to reopen a claim for service 
connection for the cause of the Veteran's death had not been 
submitted.  The appellant's disagreement with that rating 
decision led to this appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDINGS OF FACT

1.  In an unappealed decision dated in April 2004, the RO 
denied service connection for the cause of the Veteran's 
death.

2.  The evidence received since the April 2004 RO rating 
decision does not relate to a material fact necessary to 
substantiate the claim and the added evidence does not raise 
a reasonable possibility of substantiating the claim for 
service connection for the cause of the Veteran's death.





CONCLUSIONS OF LAW

1.  An April 2004 rating decision that denied service 
connection for the cause of the Veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 
(2009).

2.  New and material evidence has not been received since the 
April 2004 rating decision to reopen the claim for service 
connection for the cause of the Veteran's death.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in January 2008 and February 2009.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

After review of the notification letters sent to the 
appellant during the pendency of this appeal, the Board finds 
that they substantially satisfy the duty to notify the 
appellant of the information and evidence needed to reopen 
the claim for service connection for the cause of the 
Veteran's death.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  To the 
extent that these letters, however, do not satisfy the duty 
to notify under the Veterans Claims Assistance Act of 2000 
(VCAA), this error is not prejudicial to the appellant.  

Any notice content error, to include the appellant not being 
notified of the specific evidence needed to reopen her claim, 
is not prejudicial to her appeal.  In the August 2008 
Statement of the Case, the RO detailed the reasons, in depth, 
that the issue was not reopened.  From reading this document, 
a reasonable person would understand the evidence needed to 
reopen the claim.  The appellant subsequently indicated that 
she had no more evidence to submit.  As the appellant has not 
indicated any prejudice caused by notice or timing error, the 
Board finds no basis for finding prejudice against the 
appellant's appeal of the issue adjudicated in this decision.  
See Shinseki v. Sanders, 129, S. Ct. 1696.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board will proceed to the merits of the appellant's appeal.


Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  In short, the evidence must show 
that a service-connected disability was either the principal 
cause or a contributory cause of death.  For a service-
connected disability to be the principal (primary) cause of 
death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

In general, decisions of the RO or the Board that are not 
appealed in the prescribed time period are final.  See 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

As relevant here, new and material evidence is defined as 
follows:  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Regardless of the RO's action regarding reopening the 
appellant's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).


Factual Background

The appellant contends that the Veteran's death was 
attributable to service.  The claim for service connection 
for the cause of the Veteran's death was denied upon the 
merits in an April 2004 rating decision.  This decision 
became final.  See 38 U.S.C.A. § 7105.  The appellant filed 
an application to reopen the claim in November 2007.

The Board will summarize the evidence that was of record at 
the time of the April 2004 rating decision.  A certification 
from the Armed Forces of the Philippines indicates that the 
Veteran was treated for malaria from September to November 
1944 - during his recognized service.  

A certificate of death indicates that the Veteran died in 
June 1990.  The certificate of death records the immediate 
cause of death as cardiorespiratory arrest secondary to 
aspiration, the antecedent cause as adrenal insufficiency, 
and the underlying causes as minimal pulmonary tuberculosis 
and pneumonia.  The claims file also contained record of 
treatment at the VA Medical Center in May and June 1990, 
prior to his death.

In the April 2004 rating decision, the RO denied the claim on 
the merits.  The RO found no evidence that the death causing 
conditions were incurred while in service.  The RO found that 
no presumption applied.  The RO specifically highlighted that 
there was no evidence that the pulmonary tuberculosis was 
incurred within three years of separation from service, and 
thus, the presumption as to this chronic disease did not 
apply.  See 38 C.F.R. §§ 3.307, 3.309.  The record at this 
time did not contain any evidence of medical treatment 
between the time of separation from service and the month 
prior to his death.  The appellant had not asserted that any 
disabilities were service-connected.

Subsequent to the April 2004 rating decision becoming final, 
the appellant submitted a November 2007 application to 
reopen.  In this November 2007 document, she listed that the 
causes of the Veteran's death included pneumonia, ulcer, and 
malaria.  The Board notes that there is no medical evidence 
of the Veteran experiencing ulcers at any time and there is 
no post-service evidence of malaria or complications from 
malaria.  In addition, she listed "PTV" as a cause of 
death; the Board interprets this as pulmonary tuberculosis, 
on the assumption that she meant to write PTB - the acronym 
for pulmonary tuberculosis listed on the death certificate.  
In her May 2008 Notice of Disagreement, she wrote about the 
Veteran being treated for malaria during service.  The 
appellant submitted an authorization and consent form for 
medical records from the VA Medical Center; these records, 
however, were already of file.  Since the April 2004 rating 
decision, the appellant did not submit any medical evidence 
of treatment that was not already of file.



Analysis

The Board finds that new and material evidence sufficient to 
reopen the appellant's claim has not been submitted.  During 
the Veteran's lifetime, no disabilities were service 
connected and he did not file for compensation benefits.  The 
claims file contains a record of treatment for malaria during 
service, the death certificate, and record of his terminal 
hospital treatment.  There was, and is, no medical evidence 
that links any of the causes of death to a finding or 
diagnosis of a disability in service.

Since the April 2004 rating decision became final, the 
appellant has not submitted any new relevant documents.  The 
only new evidence is that the appellant has now asserted that 
ulcers and malaria contributed to his death.  Although she 
has highlighted that he was treated for malaria during 
service and indicated that malaria and ulcers were causes of 
death, she did not submit or identify evidence of post-
service treatment for malaria or treatment at any time for 
ulcers.

Although the Board has carefully considered the appellant's 
contentions, there is no additional competent evidence 
regarding the contended link between service and the 
Veteran's death.  Although noting that the Veteran's causes 
of death included ulcers and malaria, she has not identified 
evidence to show treatment of these disabilities in the 
decades following service.  She has not indicated medical 
knowledge or expertise.  She has not indicated that she was 
told by a clinician that he died of malaria or ulcers, or 
that he had been diagnosed after service with these 
disabilities.  The Board finds that she is not competent to 
diagnose the Veteran with these disabilities or provide an 
opinion that they contributed to his death.  

Without any additional competent evidence submitted since the 
April 2004 rating decision, the Board determines that 
additional evidence has not been received which raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156.  That is, the appellant cannot meet the 
'new and material evidence' burden of 38 U.S.C.A. § 5108 by 
relying upon such 'evidence'."  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), citing Grottveit v. Brown, 5 Vet. App. 
91 (1993).  Her lay testimony regarding causation does not 
have probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The additional evidence in question does not provide an 
unestablished fact necessary to substantiate the claim for 
service connection for the cause of the Veteran's death and 
does not raise a reasonable possibility of substantiating the 
claim.  Based on the foregoing, the Board concludes that none 
of the newly received evidence is new and material evidence. 
38 C.F.R. 3.156(a).  Accordingly, the application to reopen 
the claim for service connection for the cause of the 
Veteran's death must be denied.


ORDER

New and material evidence not having been received, the claim 
for service connection for the cause of the Veteran's death 
remains denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


